Citation Nr: 0805458	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the amount of $21,764.00.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Committee on Waivers and Compromises (the Committee) of the 
St. Paul, Minnesota, VA Regional Office (RO).  In this 
decision the Committee denied the veteran's request for 
waiver of recovery of an overpayment of VA pension benefits 
in the amount of $21,764.


FINDINGS OF FACT

1.  In July 2004, the Debt Management Center informed the 
veteran of the creation of an overpayment of pension benefits 
in the amount of $21,764.00.    

2.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

3.  The veteran was at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$21,764 by failing to notify the VA of SSA income benefits in 
2002; this inaction was the primary cause of the overpayment.

4.  VA bears no fault in the creation of the debt in this 
case.

5.  The veteran has a negative net worth.  The veteran's 
monthly expenses exceed his monthly income and he is in poor 
health.  An action to compel entire repayment of this debt 
would cause undue financial hardship.

6.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

7.  Compelling repayment of the debt would not nullify the 
objective for which benefits were intended, as the veteran is 
no longer receiving VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The criteria for partial waiver of the overpayment of VA 
pension benefits in the calculated amount of $11,764.00, have 
been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In any event, the Board points out that the RO, in 
the January 2005 decision notice letter on waiver of 
indebtedness, explained to the veteran the bases for denial 
of the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  The 
veteran has not referenced any pertinent, obtainable evidence 
that remains outstanding.  The Board finds that these actions 
satisfy any duty to notify and assist the veteran.

II.  Analysis

Facts

In a February 2000 rating decision, the veteran was awarded 
nonservice-connected pension benefits effective in April 
1999.  The veteran was advised in the award letter dated in 
March 2000 that his pension rate depended on his income.  He 
was further advised that his present pension rate was based 
on $0 reported income and he was being paid as a single 
veteran was no dependents.

In December 2000, the veteran completed an Improved Pension 
Eligibility Verification Report (EVR) and reported $200 in 
wages from the Bureau of the Census for the calendar year 
2000.  

In January 2001, the RO notified the veteran that his pension 
payments were being reduced based on evidence showing earned 
wages of $200 in the year 2000.  The letter explained to the 
veteran that his rate of VA pension was based on his total 
"family" income and that he must notify VA immediately of 
the receipt of income from any source not already identified 
by VA.  

In a letter dated in October 2001, VA reminded the veteran to 
report any changes in income, to specifically include Social 
Security benefits.  VA went on to inform the veteran that if 
he did not notify VA promptly of being granted Social 
Security benefits, an overpayment may be created that he 
would have to repay. 

In December 2001, the veteran completed an EVR informing VA 
that he had no earned or unearned income in 2001.  

On file is an "Eligibility Verification Report (EVR)" (VA 
Form 21-0290), dated in December 2003, that is addressed to 
the veteran.  This report informed the veteran that he would 
not be receiving an EVR form that year since people with no 
income do not have to complete an EVR form.  The veteran was 
further informed that it was his responsibility to tell VA if 
he or any family member began receiving Social Security 
payments or any other income.  

An inquiry to SSA in April 2004 by VA revealed that the 
veteran had been awarded benefits from the Social Security 
Administration (SSA) effective in December 2001.

In an April 2004 letter, the RO notified the veteran that his 
benefits were being terminated.  The RO explained that after 
taking into consideration his SSA benefits, his income for VA 
pension purposes exceeded the maximum income allowed for a 
veteran with no dependents. 

In July 2004, the Committee informed the veteran that an 
overpayment of $21,764.00, had been created.  

In September 2004, the veteran requested a waiver of the 
overpayment in the calculated amount of $21,764.00.  He 
enclosed a Financial Status Report that he completed in 
September 2004 showing total monthly expenses of $3881 and 
net monthly income of $1249.  Using these figures, the 
veteran calculated his net monthly income less expenses to be 
a negative $3046.  His assets totaled $304,800 and included 
real estate valued at $300,000, automobiles valued at $2700, 
and total cash in the bank of $100.  His reported debt 
included substantial credit card debt.

In March 2005, the veteran completed another Financial Status 
Report showing total monthly expenses of $4363 and net 
monthly income of $1317.  Based on these figures, the 
veteran's net monthly income less expenses was a negative 
$3159.  His assets, totaling $304,800, included real estate 
valued at $300,000, automobiles valued at $2700, and total 
cash in the bank of $100.  The veteran's reported debt 
included substantial credit card debt.    

In a July 2005 letter to VA, the veteran explained that he 
did not know that he had information from VA regarding an 
income limit.  He said he mistakenly believed that SSA 
payments were "exempt" from income reporting purposes for 
VA since he had been advised by his tax preparer that such 
payments were exempt from IRS reporting purposes.  He went on 
to report that full payment of the $21,764.00, would cause an 
undue financial hardship for him as he had excessive credit 
card debt he was trying to pay off.  He enclosed copies of 
financial records that included credit card statements and 
utility bills.  He said he performed odd jobs such as 
painting, dog sitting and recycling aluminum cans as a way of 
paying his monthly expenses as well as drawing from a home 
equity credit line.  The veteran requested a compromise offer 
to pay a lump sum of $10,000 to satisfy his debt which he 
said he would get from raising his home equity credit line.

In a letter dated in November 2005 to VA, the veteran 
reiterated his assertion that having to pay the full amount 
of the debt, i.e., $21,764.00, was "slowly slinking toward 
bankruptcy".  He also said that his SSA benefits did not 
even come close to covering his monthly living expenses.  He 
again agreed to settle the matter by paying VA $10,000, to be 
offset by any sum he had already paid toward the debt.  

Discussion

The veteran has been in receipt of improved pension benefits 
since April 1999.  

Improved pension by statute provides for maximum income 
levels under which eligibility is based and this amount is 
offset by annual income of the recipient minus any accepted 
unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new annual rate of 
countable income on the effective date of the change in the 
annual rate of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273 (2007).

As an initial matter, the evidence of record shows that the 
veteran is not disputing the validity of the creation of the 
overpayment of VA pension benefits.  Rather, he has limited 
his appeal to the issue of waiver of overpayment of pension 
benefits under principles of equity and good conscience.  
Therefore, the issue in this case is limited to the request 
for waiver.  See Schaper v. Derwinski, 1 Vet. App. 430, 434- 
435 (1991); see VAOGCPREC 6-98.

It is evident from the facts of this case that the 
overpayment at issue was created due to the veteran's failure 
to report his receipt of SSA income benefits in 2002.  The 
veteran does not contend otherwise.  Rather he contends that 
he was not aware that SSA counted towards income and thus did 
not know he had to report such income to VA.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board observes that the 
Committee made a specific determination in that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment, the Board agrees with the 
Committee's finding, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a).  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith.  The veteran's failure to 
report the award of SSA benefits led to the creation of the 
overpayment, but such actions do not automatically preclude 
the waiver of the recovery of the overpayment that was 
consequently established by such failure.  The Board has 
determined that waiver of the recovery of the overpayment is 
not precluded under the provisions set forth in 38 U.S.C.A. 
§ 5302(a).

Accordingly, the issue now is whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963(a), 1.965.  The following is pertinent to 
this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 
544 (1994).

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, the veteran failed to report 
SSA income beginning in 2002.  As a result, the Board must 
conclude that this failure was the significant reason for the 
creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  The veteran merely asserts that he was not 
aware that he had to report SSA benefits as a source of 
income to VA.  However, VA clearly advised the veteran in 
letters dated in October 2001 and December 2003 that it was 
his responsibility to promptly notify VA of any changes in 
income, to specifically include Social Security 
Administration benefits.  Accordingly, the Board has 
determined, in balancing of the fault of the veteran against 
the fault of the VA in this case, that any fault found in 
this case must be attributed to the veteran.

As to the third element of undue financial hardship, the 
veteran asserts that repayment of the indebtedness in this 
case would result in financial hardship.  He maintains that 
repayment of the debt would result in hardship due to his 
very limited income and medical problems.  In this regard, 
the veteran submitted a Financial Status Report in September 
2004 showing total monthly expenses of $3881 and net monthly 
income of $1249.  Using these figures, the veteran calculated 
his net monthly income less expenses to be a negative $3046.  
His assets totaled $304,800 and included real estate valued 
at $300,000, automobiles valued at $2700, and total cash in 
the bank of $100.  His reported debt included substantial 
credit card debt.

In March 2005, the veteran completed another Financial Status 
Report similarly showing total monthly expenses of $4363 and 
net monthly income of $1317.  Based on these figures, the 
veteran's net monthly income less expenses was a negative 
$3159.  His assets, totaling $304,800, included real estate 
valued at $300,000, automobiles valued at $2700, and total 
cash in the bank of $100.  The veteran's reported debt 
included substantial credit card debt.  

In light of the veteran's monthly expenses exceeding his 
monthly income, his substantial credit card debt, and his 
poor health, the Board finds that compelling repayment of the 
overpayment in its entirety would result in undue financial 
hardship.

The Board notes that the fourth, fifth and sixth elements 
also preponderate against the veteran's claim.  Recovery of 
the benefits would not nullify the objective for which 
benefits were intended, as the veteran no longer receives VA 
pension benefits.  A waiver of the indebtedness would result 
in an unjust enrichment to the veteran in that he did receive 
benefits to which he was not entitled.  Finally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred legal obligation in reliance of the benefit.  
Standing alone, these elements are not felt to be of such 
importance in this case as to warrant a denial of waiver of 
the total debt.

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the veteran 
in light of the undue financial hardship that repayment of 
the entire debt would cause the veteran.  Based on the 
Board's review of the undue hardship element pertaining to 
the principle of equity and good conscience, as set forth in 
38 C.F.R. § 1.965(a), the Board is persuaded that the 
Government should forgo its right to collection of a portion 
of the indebtedness in this instance.  In this regard, the 
veteran has already paid back some of the debt and has shown 
a willingness to settle on a sum of $10,000, to satisfy this 
debt by drawing against a home equity line of credit.  
Accordingly, the Board will grant of partial waiver of the 
overpayment in the calculated amount of $11,764.00.  Thus, 
partial waiver of recovery of the overpayment of nonservice-
connected pension benefits in the calculated amount of 
$11,764.00, is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a).


ORDER

Entitlement to a partial waiver of recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $11,764.00, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


